Citation Nr: 1044108	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  05-06 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to an increased rating for service-connected diabetes 
mellitus with diabetic nephropathy, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating action of the Department of 
Veterans Affairs Regional Office (RO) in New Orleans, Louisiana.

This appeal was previously before the Board in September 2007, 
when it was remanded for additional development.  Such 
development having been completed, the appeal has been returned 
to the Board for further review.

The Veteran presented testimony at a Video Conference hearing 
chaired by the undersigned Acting Veterans Law Judge in July 
2007.  A transcript of the hearing is associated with the claims 
folder.

The Board notes that in an October 2003 statement in connection 
with the claim on appeal, the Veteran asserted that any 
employment would be greatly hampered.  During the pendency of 
this appeal, the United States Court of Appeals for Veterans 
Claims (Court) held, in Rice v. Shinseki, 22 Vet. App. 447 
(2009), that a claim for a  total disability rating based on 
unemployability (TDIU ) is part of an increased rating claim when 
such claim is raised by the record.  It is unclear to the Board 
whether the Veteran intended to raise a claim of TDIU in his 
October 2003 statement.  The issue is therefore referred to the 
RO for clarification.  


FINDINGS OF FACT

1.  The evidence establishes that the Veteran's diabetes mellitus 
requires insulin and a restricted diet but not regulation of 
activities.

2.  The evidence establishes that the Veteran does not have renal 
dysfunction.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 20 
percent for diabetes mellitus with diabetic nephropathy have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1-4.7, 4.119, Diagnostic Code 7913 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  

The foregoing notice requirements were satisfied by a July 2003 
letter.  In addition, following the letter, the February 2006 
statement of the case and July 2009 supplemental statement of the 
case were issued, each of which provided the Veteran more time to 
submit evidence.  In addition, the Veteran was informed of the 
law and regulations governing the assignment of disability 
ratings and effective dates in a June 2006 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the duty to assist provisions of the VCAA 
also have been met in this case.  The Veteran has been accorded a 
pertinent VA examination.  Further, all relevant evidence 
adequately identified by the Veteran, including the Social 
Security Administration records which were the subject of the 
Board's prior remand, has been obtained and associated with the 
claims file.  Neither he nor his representative has identified 
any other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a [V]eteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran is seeking an increased evaluation for his service-
connected diabetes mellitus with nephropathy.  The Board notes 
that the Veteran is separately service-connected for erectile 
dysfunction, peripheral neuropathy of the bilateral upper and 
lower extremities, and peripheral vascular disease of the 
bilateral lower extremities associated with diabetes.  The 
evaluations of these disabilities are not in appellate status.  
With the exception of the complications noted above, the Veteran 
has not claimed, nor does the evidence show, further signs, 
symptoms, or additional disability associated with the Veteran's 
diabetes with nephropathy.

Historically, the Veteran was granted service connection for 
diabetes mellitus in an April 2002 rating decision and assigned a 
20 percent evaluation, effective from July 9, 2001.  In May 2003, 
the Veteran submitted a statement which the RO determined was a 
claim for an increased evaluation for diabetes.  In a June 2004 
rating decision, the RO denied an increased rating for diabetes, 
and the current appeal ensued.  During the pendency of the 
appeal, and specifically by a July 2009 rating action, the RO 
redefined the service-connected disability on appeal as diabetes 
mellitus with the complication of diabetic nephropathy.  The 
Veteran's diabetes with nephropathy remains evaluated as 20 
percent disabling.  

Disability evaluations are assigned to reflect levels of current 
disability.  The appropriate rating is determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  When there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See Hart, supra.  See also 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  As in all increased 
rating claims, consideration is given to staged ratings to 
reflect various levels of impairment as may be revealed by the 
record throughout the appeal period.  See Hart v. Mansfield, 21 
Vet. App. 505 (2009).

In written statements submitted during the course of this appeal, 
the Veteran asserts that the 20 percent evaluation assigned his 
diabetes does not accurately reflect the severity of the 
symptomatology of this disability.  Allegedly, such 
symptomatology has worsened during the past several years, 
causing weakness and an inability to walk or stand for prolonged 
periods and necessitating an increase in medication, regulation 
of activities and hospitalization.

The RO has evaluated the Veteran's diabetes mellitus with 
diabetic nephropathy as 20 percent disabling pursuant to 
Diagnostic Code (DC) 7913.  DC 7913 provides that a 20 percent 
evaluation is assignable for diabetes mellitus requiring insulin 
and a restricted diet, or an oral hypoglycemic agent and a 
restricted diet.  A 40 percent evaluation is assignable for 
diabetes mellitus requiring insulin and a restricted diet and 
regulation of activities.  38 C.F.R. § 4.119, DC 7913.

The Board has reviewed the relevant evidence of record, including 
private treatment records, VA treatment notes dated from 2002 to 
2008, and a VA examination report from January 2009, and finds 
that the currently-assigned 20 percent evaluation under DC 7913 
accurately reflects the extent of the Veteran's disability 
throughout the entire appeal period.  A higher rating is not 
warranted.

Specifically, the evidence shows that the Veteran's diabetes 
remains uncontrolled as a result of poor compliance with his 
treatment regimen.  The evidence also shows that the Veteran was 
hospitalized briefly in August 2003 with uncontrolled glycemia.  
The evidence does not, however, reveal that he has been medically 
directed to avoid strenuous occupational or recreational 
activities to control his diabetes mellitus.  In fact, VA 
treatment reports developed throughout the appeal consistently 
show that the Veteran has been encouraged to engage in physical 
activity.  A July 2008 treatment report reflects that the Veteran 
was instructed to "exercise as much as possible."  Other 
treatment records, such as the discussion of the Veteran's 
activity level noted in the May 2008 outpatient treatment 
records, reflect that the Veteran was attempting to increase 
ambulation and activity, since he had been instructed to do so by 
his providers.  The discharge notes from a February 2008 through 
March 2008 VA hospitalization, for treatment of gastrointestinal 
(rectal) bleeding, similarly reflect that the Veteran was advised 
to resume physical activity, with no limitation in weight 
bearing, lifting mobility, driving, and so forth.  

In a July 2009 rating decision, the RO recharacterized the 
Veteran's service-connected diabetes mellitus to include diabetic 
nephropathy based on the report of VA examination conducted in 
January 2009.  That report includes a diagnosis of diabetic 
nephropathy.  Inasmuch as the record includes no evidence of 
symptoms manifesting secondary to such disease, the RO indicated 
in its rating decision that it was considering the diabetic 
nephropathy to be noncompensable and part of the diabetic 
process.  

Thus, although the Veteran's diabetes mellitus has worsened, as 
alleged, it does not require regulation of activities.  In 
particular, the examiner who conducted the VA examination in 
2009was requested to address the question, "Is Veteran 
restricted in ability to perform strenuous activities?"  The 
examiner answered, "No."  As such, the Veteran does not meet 
each of the criteria for the next higher evaluation of 40 
percent.  The criteria for a 40 percent evaluation specify that 
each criterion must be met to warrant that evaluation, including 
regulation of activities.

The Veteran's contentions that he has experienced increased 
symptoms of his medical disorders and disabilities, to include 
diabetes, are credible.  The record establishes, for example, 
that the Veteran has complained of increased pain in his feet, 
including at rest, and that such pain makes it difficult for him 
to walk.  By a rating decision prepared in July 2009 and issued 
in September 2009, the Veteran was award service connection for 
peripheral vascular disease of each lower extremity, and a 20 
percent evaluation was assigned for left lower extremity 
disability due to peripheral vascular disease and a 20 percent 
evaluation was assigned for right lower extremity disability due 
to peripheral vascular disease.  The Veteran's lower extremity 
pain, weakness, and diminished ability to walk have been 
separately evaluated from disability due to diabetes.  These 
symptoms, which are already evaluated under 38 C.F.R. § 4.104, DC 
7411, may not serve as a factual basis to increase the evaluation 
assigned under DC 7913.  

The Board acknowledges that the Veteran was hospitalized for a 
brief period for treatment of his diabetes in 2003.  This 
hospitalization, which lasted only a few days, dues not result in 
an unusual disability picture, since it was the only 
hospitalization during the approximately seven years for which 
evidence is being considered.  The Board acknowledges that the 
Veteran was hospitalized again in 2008.  The VA hospitalization 
records establish that the Veteran required treatment for 
gastrointestinal bleeding; the hospitalization was not required 
for treatment of diabetes.  Therefore, the evidence presented by 
the records of this hospitalization does not support a claim for 
an increased evaluation for diabetes mellitus.  

Additionally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted at any time for this service-connected 
disability.  Specifically, while the Veteran has reported that 
his activities are impacted by his diabetes, the record does not 
reflect that this service-connected disability has resulted in 
unusual disability or impairment that renders the criteria and/or 
degrees of disability contemplated in the Rating Schedule 
impractical or inadequate at any time during the current appeal.  
His 60 percent rating contemplates his complaints.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Accordingly, the Board 
concludes that consideration of the provisions set forth in 38 
C.F.R. § 3.321(b)(1) is not warranted for the Veteran's service-
connected diabetes mellitus with nephropathy.

In reaching the foregoing conclusions, the Board has considered 
the applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable.  


ORDER

An evaluation in excess of 20 percent for diabetes mellitus with 
diabetic nephropathy is denied.



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


